United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 10, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40625
                         Summary Calendar



LEO ROGERS DUGAS,

                                    Plaintiff-Appellant,

versus

BILL PARKER, United States Bankruptcy Judge,

                                    Defendant-Appellee,

HUGH T. ECHOLS, SR.,

                                    Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:04-CV-113-RHC
                       --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Leo Rogers Dugas filed the instant suit in state court to

challenge the propriety of a bankruptcy order (the Order) issued

by United States Bankruptcy Judge Parker.   Judge Parker removed

the suit to federal court and filed a motion to dismiss it based

on, inter alia, his contention that the suit was barred by

absolute judicial immunity.   Dugas filed a motion to remand the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40625
                                -2-

case to state court, and he argued that Judge Parker’s lack of

jurisdiction to issue the Order deprived the federal courts of

jurisdiction over the instant suit.    Dugas moved to recuse the

district court judge, arguing that the district court’s prior

affirmance of the Order showed that it could not be impartial in

the instant matter.

     The district court granted Judge Parker’s motion to dismiss

and denied Dugas’s motions for remand and recusal.    The district

court sua sponte issued a sanction against both Dugas and his

attorney, Hugh T. Echols, Sr., after finding that they had acted

in bad faith and had filed frivolous, vexatious pleadings.

     Dugas argues that the district court erred in granting Judge

Parker’s motion to dismiss because Judge Parker was wholly

without jurisdiction to issue the Order.    This argument is

frivolous.   The Order was a judicial act, and Judge Parker was

not wholly without jurisdiction to grant it.    Judge Parker was

thus entitled to absolute judicial immunity, and the district

court did not err by granting his motion to dismiss.     See Mireles

v. Waco, 502 U.S. 9, 12-13 (1991); Ammons v. Baldwin, 705 F.2d
1445, 1447 (5th Cir. 1983).

     The district court did not err in determining that it had

jurisdiction over the instant suit and denying Dugas’s motion to

remand.   See 28 U.S.C. § 1442.    The district court likewise did

not err in denying Dugas’s motion to recuse, as this motion was

based on a prior adverse ruling.     See Liteky v. United States,
                            No. 04-40625
                                 -3-

510 U.S. 540, 555 (1994).    Dugas’s arguments to the contrary are

wholly lacking in merit, as are his arguments concerning the

propriety of the district court’s grant of Judge Parker’s motion

to dismiss Dugas’s suit.    Dugas’s appeal is DISMISSED AS

FRIVOLOUS to the extent he challenges the district court’s

dismissal of his suit and its denial of his motions to remand and

for recusal.    See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).

     Finally, Dugas and Echols argue that the district court

erred in invoking its inherent power to sua sponte sanction them.

Their arguments on this issue are unavailing.    The district court

did not abuse its discretion in sanctioning Dugas and Echols.

See Chambers v. NASCO, Inc., 501 U.S. 32, 43-46 (1991); Toon v.

Wackenhut Corrections Corp., 250 F.3d 950 (5th Cir. 2001).     The

judgment of the district court imposing a sanction upon Dugas and

Echols is AFFIRMED.

     This court has previously warned Dugas that he could be

sanctioned if he persisted in filing frivolous motions, suits, or

appeals.   Because Dugas did not heed this warning, he is ORDERED

to pay a sanction in the amount of $500, payable to the Clerk of

this Court.    See 5TH CIR. R. 3. The Clerk of this Court and the

clerks of all federal district courts within this Circuit are

directed to refuse to file any civil complaint or appeal by Dugas

unless Dugas submits proof of satisfaction of this sanction.     If

Dugas attempts to file any further notices of appeal or original
                          No. 04-40625
                               -4-

proceedings in this court without such proof, the clerk will

docket them for administrative purposes only.   Any other

submissions that do not show proof that the sanction has been

paid will neither be addressed nor acknowledged.    Dugas is WARNED

that filing additional frivolous motions, suits, or appeals will

invite the imposition of an additional, harsher sanction.

     APPEAL DISMISSED IN PART AS FRIVOLOUS; SANCTION ORDER OF THE

DISTRICT COURT AFFIRMED; $500 MONETARY SANCTION IMPOSED ON

APPELLANT DUGAS; FURTHER SANCTION WARNING ISSUED.